COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      United Healthcare Services, Inc., United Healthcare Insurance
                          Company, United Heathcare Benefits of Texas, Inc. and United
                          Healthcare of Texas, Inc. v. Hortencia Luna Gonzales and River Oaks
                          Emergency Center, LLC, St Michael's Emergency Center LLC, The
                          Woodlands FEC LLC, Brian Orsak and Shannon Orsak, Jacob Varon,
                          First Street Hospital LP, First Surgical LLC and First Surgical Partners
                          Holding Inc. et al.

Appellate case number:    01-17-00237-CV

Trial court case number: 2015-50785

Trial court:              269th District Court of Harris County


        The parties have filed a joint motion to extend the deadlines for briefing and to reorder
the briefing word limits. We grant the motion and enter the following order:
      The United Healthcare appellants’ brief, with a word limit of 15,000, is due on or before
August 16, 2017.
       Appellees’ responsive brief and cross-appellants’ brief, with a word limit of 30,000, is
due within 60 days of the filing of the United Healthcare appellants’ brief.
       The United Healthcare appellants’ reply brief and cross-appellees’ response brief, with a
word limit of 22,500, is due within 60 days of the filing of appellees’ response brief/cross-
appellants’ brief.
       Appellees’ reply brief, with a word limit of 7,500, is due within 40 days of the filing of
the United Healthcare appellants’ reply/cross-appellees’ brief.
      No extensions will be granted absent a showing of extraordinary extenuating
circumstances.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: July 18, 2017